In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

************************
ROBIN MCCARTHY-STANCAVAGE,        *
on behalf of A.S., a minor child, *                     No. 14-1117V
                                  *                     Special Master Christian J. Moran
                    Petitioner,   *
                                  *                     Filed: November 24, 2015
v.                                *
                                  *                     Stipulation; influenza (“flu”)
SECRETARY OF HEALTH               *                     vaccine; small fiber neuropathy;
AND HUMAN SERVICES,               *                     chronic pain syndrome.
                                  *
                    Respondent.   *
************************

Diana Stadelnikas Sedar, Maglio, Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On November 19, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Robin McCarthy-Stancavage, on behalf of her
son, A.S., on November 17, 2014. In her petition, Ms. McCarthy-Stancavage
alleged that the influenza (“flu”) vaccine, which is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which A.S. received on or about
December 7, 2011, caused him to suffer small fiber neuropathy and chronic pain
syndrome, and that A.S. experienced residual effects of these injuries for more than
six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages on behalf of A.S. as a result of his condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the flu vaccine caused any of A.S.’s, injuries or his
current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A. A lump sum of $4,737.16, which amount represents reimbursement
          of a lien for services rendered on behalf of A.S., in the form of a
          check payable jointly to petitioner and

                                          Eugene A. Seidel
                            Trustee for Johns Hopkins Health Care, LLC
                                         107 Sudbrook Lane
                                        Baltimore, MD 21208

             Petitioner agrees to endorse this check to the Eugene A. Seidel,
             Trustee for Johns Hopkins Health Care, LLC.

       B. A lump sum of $16,000.00, in the form of a check payable to
          petitioner, Robin McCarthy-Stancavage;

       C. A lump sum of $89,000.00, in the form of a check payable to A.S. on
          or after January 7, 2016.2

             The amounts set forth in sections a, b, and c represent compensation
             for all damages that would be available under 42 U.S.C. § 300aa-
             15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case14-1117V according to this decision
and the attached stipulation.3


       2
           A.S.’s date of birth is January 7, 1998.
       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                      2
        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                             s/ Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         3